EXHIBIT 99.1 JOINT FILING AGREEMENT The undersigned hereby agree that the Schedule13D with respect to the Common Stock of Cactus Ventures, Inc., dated as of January 18, 2013, is, and any amendments thereto signed by each of the undersigned shall be, filed on behalf of each of us pursuant to and in accordance with the provisions of Rule 13d-1(f) under the Securities Exchange Act of 1934. Dated:January 18, 2013 MEMORIAL SLOAN-KETTERING CANCER CENTER By: /s/ John R. Gunn Name: John R. Gunn Title: Executive Vice President Dated:January 18, 2013 AHLB HOLDINGS, LLC, by MEMORIAL SLOAN-KETTERING CANCER CENTER, its sole member By: /s/ John R. Gunn Name: John R. Gunn Title: Executive Vice President
